Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claim Status
Claims 1-2, 4-6, 9-13, 15-19 and 22-23 are pending. Claims 1-2, 4-6, 9-13, 15-19 and 22-23 are under examination.
Withdrawn rejections
Applicant's amendments and arguments filed 02/02/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The 112(b) rejection of claims 1-23 in the non-final mailed 08/04/2021 are withdrawn. The amendments to claims 1 and 12 and the cancelation of claims 3 and 14 have overcome the rejection of record.
The 103(a) rejection of claims 1-4, 6, 8-17, 19, and 21-23 over ‘627 (CN103880627, Published 06/25/2014), Dryer Types (pp. 22, Published 2011) and Tips for Drying (pp. 4, published 2007) in the non-final mailed 08/04/2021 is withdrawn due to the incorporation of the limitations of claim 7 into claim 1. NOTE the limitations of claim 7 were addressed in the non-final mailed 08/04/2021.
The 103(a) rejection of claims 5 and 18 over ‘627 (CN103880627, Published 06/25/2014), Dryer Types (pp. 22, Published 2011) and Tips for Drying (pp. 4, published 2007) as applied to claims 1-4, 6, 8-17, 19, and 21-23 and in further view of MAP 
The following modified and newly applied 103(a) rejections constitute the complete set of rejections and/or objections presently being applied to the instant application. The modified rejections were necessitated by amendment.
Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

	
Claims 1-2, 4, 6, 9-13, 15-17, 19 and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘627 (CN103880627, Published 06/25/2014, as cited in the IDS filed 06/17/2021. As cited as D3 in the written opinion for PCT/US2020/065278. All references to 627 are to a machine translation herein attached), Dryer Types (pp. 22, Published 2011. Attached herein is a document called “dryer types proof of publication” that shows the date of publication for the document Dryer Types) and Tips for Drying (pp. 4, published 2007) and ‘451 (KR101252451, Published 04-2013. All references to 451 are to a machine translation, herein attached). The modifications to this rejection were necessitated by amendment.
Interpretation of Claims

    PNG
    media_image1.png
    369
    788
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    134
    783
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    197
    775
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    373
    791
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    202
    767
    media_image5.png
    Greyscale





Scope of the Prior Art
	627 teaches (Example 4) the instant process steps (a)-(c) and (e) as seen immediately below to prepare the calcium salt of the cis-cyclohexane-1,2-dicarboxylic acid and/or anhydride (CHDA) (instant claim 15). This process is interpreted to be a batch process. (claim 10)

    PNG
    media_image6.png
    24
    387
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    197
    1304
    media_image7.png
    Greyscale

	Concerning the instant temperatures of 65 to 80C (claims 1 and 12), 627 teaches more broadly (page 4 of 8) temperature ranges of 30 to 95C.
Concerning the collecting, this is the filtering and washing taught by 627 (Example 4).
Concerning the reduction of the moisture content, 627 teaches (Example 4) the product is dried. Additionally, 627 teaches (example 4) the drying is conducted in a forced air oven.
Concerning claim 2 and 13 and the anhydride, 627 teaches (page 3 of 8) the use of a carboxylic anhydride. This teaching is motivation to utilize the anhydride version of the cis 1,2-cyclohexanedicarboxylic acid.
Concerning claim 11, the CHDA taught by 627 (Example 4) has the amount of the trans isomer. 
	
Ascertaining the Difference


Secondary Reference
	Tips for Drying teaches (page 2 of 4) agitation can reduce cycle times by speeding evaporation and teaches (3 of 4) agitation dryers may then offer the shortest drying times by increasing the effective surface area of the cake exposed for heating and drying. These teachings supply motivation to utilize agitation during evaporation procedures and also render Tips for Drying analogous art to the invention.
	Dryer Types teaches (page 8 of 22) motivation to utilize hot gas to evaporate the moisture. For example, Dryer Types teaches (page 8 of 22) the hot gas induces moisture evaporation.
Dryer Types teaches (page 8 of 22) loss of temperature of the hot gas to the material being dried and the evaporation of water. 
Concerning the flow of the heated gas moving in the opposite direction of the salt, Dryer Types teaches (page 8 of 22) the gas flow to be counter-current to the solids (claims 8 and 21).
These teachings render Dryer Types analogous art to the invention.
451 teaches a paddle dryer (the figures) with a hot air supply unit 11. 451 teaches (par. 6) the increase of the agitation rate. 451 teaches (par. 38, Figure 2) the drive shaft is rotated at a constant speed. The drive shaft visibly shows the paddles 
These teachings render 451 analogous art to the invention.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 627, Tips for Drying, Dryer Types and 451 to arrive at the instant invention with a reasonable expectation of success.
For example, it would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have utilized the paddle dryer taught by 451 (the figures) in place of the oven taught by 627 (Example 4) with a reasonable expectation of success. The ordinary artisan would have done so three-fold. First, the paddle dryer would have agitated the CHDA, which taught by Tips for Drying (page 2 of 4) would reduce cycle times by speeding evaporation. Second, the paddle dryer having hot gas, would have evaporated the moisture per the teachings of Dryer Types (page 8 of 22). Third, to increase the agitation rate (451  (par. 6)).  Upon doing so, the ordinary artisan would have arrived at the instant invention of claim 1, 12.
Concerning the paddle tips (claims 7 and 20), the paddle dryer taught by 451 (figures) has paddle tips. 
Concerning the speed at which the paddle tips operate (claims 7 and 20). MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 4 and 17 and the temperatures of between about 160 and 250C, Dryer Types teaches (page 8 of 22) the use of a hot gas which implies an elevated temperature and teaches (page 8 of 22) loss of temperature of the hot gas to the material being dried and the evaporation of water. It would have been obvious to find the workable ranges of the temperature of the hot gas to evaporate the water from the CHDA taught by 627 (example 4) and to arrive at a temperature that compensates heat loss. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 6 and 19, the ordinary artisan would have arrived at the instant times via routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 9 and 22, the courts have held that continuous operation is obvious in light of a batch process in the prior art. See In re Dilnot, 319 F.2d 188, 138 USPQ (CCPA 1963) (Claim directed to a method of producing a cementitious structure wherein a stable air foam is introduced into a slurry of cementitious material differed from the prior art only in requiring the addition of the foam to be continuous. The court 
Concerning the residence time in claim 9, the drying material would not necessarily traverse through the paddle dryer instantaneously. Therefore, an amount of time would be required to pass before the material being dried would leave the paddle dryer. This time is a residence time. The ordinary artisan would have arrived at the instant times via routine experimentation. MPEP 2144.05 II. A. and B. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 11 and 16 and 23, substantially identical processes result in substantially identical products. Due to the ordinary artisan arriving at the instant steps of claim 1 via the teachings of the prior art, the product produced by the ordinary artisan practicing the teachings of the prior art, would have been substantially identical to the instant product. Substantially identical methods yield substantially identical products. See MPEP 2112.01 I. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). "When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).
Response to Arguments
Applicant's arguments filed 02/02/2022 have been fully considered but they are not persuasive. 
Applicant argues:


Examiner’s response:
Without support for applicant’s arguments regarding the very high paddle speeds not being obvious, the rejections are being maintained. 


Newly Applied Rejection
Claims 5 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over ‘627 (CN103880627, Published 06/25/2014, as cited in the IDS filed 06/17/2021. As cited as D3 in the written opinion for PCT/US2020/065278. All references to 627 are to a machine translation herein attached), Dryer Types (pp. 22, Published 2011), Tips for Drying (pp. 4, published 2007) and ‘451 (KR101252451, Published 04-2013. All references to 451 are to a machine translation, herein attached) as applied to claims 1-2, 4, 6, 9-13, 15-17, 19 and 22-23 and in further view of MAP (Market Application Publication, Sample Concentration by Evaporation of the Solvent with Nitrogen, 2 pages, Published 2010). 
This rejection was necessitated by amendment. The amendment of incorporating the limitations of claim 7 into claim 1, ensured the withdrawn of the original rejections encompassing claims 5 and 18. However, the obviousness of the limitations of claims 5, 7 and 18 were addressed in the original rejection and are incorporated in this rejection.

Interpretation of Claims

    PNG
    media_image8.png
    62
    793
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    68
    804
    media_image9.png
    Greyscale


Ascertaining the Difference
	627, Tips for Drying, Dryer Types and 451 do not teach the use of Nitrogen at least about 95%.
Secondary Reference
	MAP teaches motivation to use nitrogen gas when evaporating solvents. For example, MAP teaches (page 1 of 2) pure, dry nitrogen is commonly used to dry solvents, as it is a relatively non-reactive gas. Pure, as taught by MAP (page 1 of 2) is the instant at least about 95%.

Obviousness
It would have been prima facie obvious for an ordinary artisan before the effective filing date of the claimed invention to have combined the teachings of 627, Tips for Drying, Dryer Types, 451 and MAP to arrive at the instant invention with a reasonable expectation of success.
.
Conclusion
Claims 1-2, 4-6, 9-13, 15-19 and 22-23 are rejected. No claims allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE G DOLETSKI whose telephone number is (571)272-2766. The examiner can normally be reached M-F 7-4 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon J Fetterolf can be reached on 5712722919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.G.D/          Examiner, Art Unit 1622                                                                                                                                                                                              
/YEVGENY VALENROD/           Primary Examiner, Art Unit 1628